DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Information Disclosure Statement
The information disclosure statement filed on 01/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Response to Amendment
Applicant’s amendments with respect to claims filed on 03/26/21 have been entered.  Claims 1, 3-14 and 16-21 remain pending in this application and are in condition for allowance.  
Response to Arguments
Applicant’s arguments, see remarks, filed 03/26/21, with respect to the rejection of the claims under 35 U.S.C. §103 have been fully considered and are persuasive.  
Election/Restrictions
The restriction requirement between Species A-H, as set forth in the Election/Restriction requirement mailed on 06/12/2020 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 13-14 which are directed to a non-elected are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  Therefore, claims 13-14 are rejoined.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Statement of Reason for Allowance
Claims 1, 3-14 and 16-21 are allowed.  The following is an examiner’s statement of reasons for allowance:  Regarding claims 1, 8 and 16 the prior art of record does not teach or otherwise render obvious in combination with all claim limitations:
“a tubing management system comprising a base and a deflector arm hinged to one another, the base having a collar connected to the side port of the catheter hub and the deflector arm  receiving the flexible tubing therein and configured to change direction of the tubing” of claim 1,
“wherein the tubing management system further comprises a tube deflector comprising a deflector arm pivotably coupled to the side port from the ready to use position to an open position, the deflector arm resisting pivoting from the ready to use position to the open position until the deflector arm is pivoted beyond a threshold pivot point, the deflector arm comprising the clamp” of claim 8, previously objected to as allowable subject matter and
“a tubing management system directly connected to the catheter hub or formed with the of claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783